 

Product Sell and Purchase Agreement

Agreement Number: 200700606

 

Party A: Jiangmen Roots Biopack Limited

Party B: Sky Blue

 

Tel:

0750-365680

Tel:

0755-29865596

 

Fax:

Fax:

0755-29865595

Both parties according to the principle of being helpful and beneficial to each
other, after friendly negotiation, Party A agrees to purchase products stated in
this agreement, and to sign this Sell and Purchase Agreement according to below
terms.

 

No.

Product Ordered

Model No.

Unit

Quantity

Price Per Unit (Yuan)

Total (Yuan)

1

Atlas Compressor

GA55-7.5

No.

4

Yen118,000

Yen472,000

2

“Shenjiang” Gas Storage

4000L

No.

2

Yen10,300

Yen20,600

3

“Shenjiang” Gas Storage

8000L

No.

1

Yen20,000

Yen20,000

4

“Guang Chang Shen” Refrigerated Compressed Air Dryer

CK-25A

No.

2

Yen22,000

Yen44,000

5

“Hai La de”Accurate Filter

HD-240P

Set

2

Yen4,200

Yen8,400

6

“Hai La de”AccurateFilter

HD0240S

Set

2

Yen4,200

Yen8,400

7

“Hai La de”AccurateFilter

HD-240C

Set

2

Yen4,200

Yen8,400

8

Tax Charges (581.800*4%)

 

1

Yen23,272

Yen23,272

Total: RMB Six Hundred Five Thousand and Seventy-Two

Yen605,072

 

 

1.

Delivery: Within 30 working days of the date deposit is received, compressor and
other accessories will be delivered to Party A where loading zone is available.
Party A is responsible for checking the stock.

 

2.

Payment Method: Deposit of 30% should be paid upon signatory of contract; 60%
paid upon delivery of machine; 10% paid 30 days upon the date which testing of
machine started.

 

3.

Installation: air compressor room piping; power sub-station installation,
hoisting fee fork-lift truck fee are not included. testing fee is included.

 

4.

Quality Guarantee: Product quality guarantee period lasts 12 months, starts from
the date which products are delivered and checked. (Guarantee not includes
wearing of material caused by normal operation, improper operation of machine,
lack of care of the machine, and not using original accessories provided by our
company.

 

5.

Others: In the case which product fees were not completely paid, this set of
facility is still belonging to Party B. Party B has the right to take products
in this agreement back anytime. As the same time, Party A is responsible for any
hoisting fee.

 

6.

Method to solve any dispute from the agreement: Both parties should negotiate;
if fail, should apply for litigation to civil court where Party B is located.

 

7.

This original contract is one paged, and two copies, which each party has a
copy.

 

8.

Our party is responsible to provide quality assurance documents, not including
any certification testing process and fees.

 

9.

This price includes 4% country tax.

 

10.

Party A is responsible for any problem caused to the machine if Party A operates
the machine without tests and permission of Party B.

 

11.

In the case which either party breach the contract, the party which obeys the
agreement has the right to request the party breached the contract to
responsible for 15% of product total amount as penalty.

 

12.

Receipt will be provided upon receipt of deposit and delivery of machines.
Invoice of 4% of the total will be provided upon the last payment.

 

Contract dated June 6, 2007

 

 


--------------------------------------------------------------------------------



 

 



 

Product Sell and Purchase Agreement

Agreement Number: 20070602

 

Party A: Jiangmen Roots Biopack Limited

Party b: Sky Blue

 

Tel:

0750-365680

Tel:

0755-29865596

 

Fax:

Fax:

0755-29865595

Both parties according to the principle of being helpful and beneficial to each
other, after friendly negotiation, Party A agrees to purchase products stated in
this agreement, and to sign this Sell and Purchase Agreement according to below
terms.

 

No.

Product Ordered

Model No.

Unit

Quantity

Price Per Unit (Yuan)

Total (Yuan)

1

Construction Supervision

 

 

1

Yen127,839

Yen127,839

2

Blank

 

 

 

 

 

Total: One Hundred Twenty-Seven Thousand Eight Hundred and Thirty-Nine

RMB 127,839

Special Price: RMB One Hundred Fourteen Thousand Four Hundred

 

 

1.

Delivery: Construction starts upon receipt of deposit.

 

2.

Payment Method: Deposit of 30% should be paid upon signatory of contract; 60%
paid upon delivery of materials; 10% paid 30 days upon completion and checking
of construction.

 

3.

Method to solve any dispute from the agreement: Both parties should negotiate;
if fail, should apply for litigation to civil court where Party B is located.

 

4.

This original contract is one paged, and two copies, which each party has a
copy.

 

5.

Does not include any certification testing process and fees.

 

6.

This price includes general country tax (provided by ironmongery hardware
supplier).

 

7.

In the case which either party breach the contract, the party which obeys the
agreement has the right to request the party breached the contract to
responsible for 15% of product total amount as penalty.

 

8.

Please refer to quotation for specific details.

 

Contract dated June 6, 2007

 

 

 

 

 